Citation Nr: 0305905	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-24 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. chapter 35.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  He was a combat veteran of the Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and September 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied entitlement 
to service connection for the cause of the veteran's death.  
The appeal has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).

Although the veteran had a claim of entitlement to service 
connection for squamous cell carcinoma of the oral cavity and 
pharynx pending at date of death, any claim for accrued 
benefits raised by the VA Form 21-534 filed in May 2000 is 
rendered moot by the disposition below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The veteran served in Vietnam from April 1969 to March 
1970.  

3.  The veteran died at home in April 2000 at the age of 51.  
The cause of death, as shown on the Certificate of Death, was 
squamous cell cancer of the tongue.  No other significant 
conditions contributing to death were noted.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

5.  Squamous cell cancer of the tongue was not present in 
service or until many years thereafter and is not shown to be 
related to service or to any incident of service origin, 
including exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the tongue was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

2.  A disability incurred in or aggravated by service did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).  

3.  Dependency and Indemnity Compensation is without 
entitlement under the law.  38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002).  

4.  Dependents' Educational Assistance under 38 U.S.C., 
chapter 35, is without entitlement under the law.  
38 U.S.C.A. § 3501 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.807 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes affecting VA's duties to provide notice 
and assistance to claimants for benefits administered by the 
Secretary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2002) (regulations implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The appellant's original formal claim for survivor's benefits 
was filed in May 2000, when her VA Form 21-534 was received.  
The claim was substantially complete when filed, and has been 
continuously prosecuted since then.  Thus, there is no issue 
as to provision of a form or instructions for applying for 
the claimed benefit.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In September 2000, the RO provided the appellant 
and her attorney-representative a statement of the case with 
respect to the issues now before the Board.  A supplemental 
statement of the case was furnished in May 2002.  These 
documents set forth the legal criteria governing this case, 
listed the evidence considered by the RO, and offered 
analyses of the facts as applied to the legal criteria set 
forth therein, thereby informing the appellant of the 
information and evidence necessary to substantiate her 
claims.  Moreover, the supplemental statement of the case 
issued in May 2002 set forth pertinent provisions of the VCAA 
and of the regulations implementing the VCAA, including the 
provisions of 38 C.F.R. § 3.159(b)(1) pertaining to the duty 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, in correspondence dated in February 2001, the RO 
informed the appellant of the type of evidence necessary to 
substantiate her claim and advised her of the respective 
obligations of VA and the appellant in obtaining and 
submitting evidence in support of her claim.  Id.  In July 
2001, the appellant had a conference with a Decision Review 
Officer at the RO in lieu of a personal hearing.  The report 
of the conference shows that she was advised of the nature 
and type of evidence necessary to substantiate her cause of 
death claim, which was the lynchpin of her appeal.  The Board 
concludes that VA has informed the appellant of the type of 
information and evidence necessary to substantiate her 
claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The record shows that VA 
has obtained the veteran's service medical and personnel 
records.  These records appear to be the only evidence within 
the control of the government that is relevant to this 
appeal.  In addition, pertinent private medical records and 
extracts from medical articles, as well as the affidavit of a 
service comrade, have been associated with the file.  Neither 
the appellant nor her representative has pointed to 
additional sources of pertinent medical evidence in this 
case, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
declines to seek a medical opinion in this case.  The Board 
observes that the one clear-cut medical opinion favoring the 
appellant's position in this case was based on an inaccurate 
factual premise; the opining physician completely overlooked 
the veteran's diagnosed history of alcohol dependence.  The 
problem now is that any additional medical opinion that would 
take that history into account and yet attribute the 
veteran's fatal carcinoma to Agent Orange exposure in service 
would, inevitably, be an exercise in speculation.  This is 
especially the case in light of Dr. Lockey's opinion below, 
rendered in January 2000, that indicated that an etiologic 
relationship between the fatal cancer and the Agent Orange 
exposure would only be a "possibility."  Service connection 
may only be established where the evidence is at least in 
equipoise.  See 38 U.S.C.A. § 5107(b).  Service connection 
predicated on any lesser showing would eviscerate the very 
concept of service connection, since anything is possible.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA.  This case turns in part on an 
interpretation of the law regarding entitlement to service 
connection on a presumptive Agent Orange basis, which is akin 
to a matter of pure statutory interpretation.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply.  Wensch v. Principi, 15 
Vet. App. 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The record shows that the veteran served in Vietnam from 
April 1969 to March 1970 and that he died at home in April 
2000 at the age of 51.  The cause of death shown on the death 
certificate was squamous cell cancer of the tongue.  No other 
significant conditions contributing to death were noted.  An 
autopsy was not performed.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.  

The service medical records are negative for complaints or 
findings of squamous cell carcinoma of the tongue or oral 
cavity.  The veteran was seen in service in July 1969 for a 
lesion on his lower lip of five to six weeks' duration.  An 
epithelioma was suspected, and a biopsy was performed.  
Although the service medical records do not show the results 
of the biopsy, the veteran's separation examination in August 
1970 was negative for pertinent complaints or findings.  

The record shows that the veteran was initially seen by M. W. 
Lockey, M.D., in January 1998, when he presented with a sore 
on the left side of the tongue that had been present for some 
two years and was getting progressively larger.  This proved 
to be an invasive squamous cell carcinoma, and it was 
surgically excised the same month.  The surgical lesion 
measured 5 by 31/2 centimeters along the lateral aspect of the 
tongue and grossly encompassed all visible tumor with an 
appropriate margin.  

Following the surgery, the veteran did well until September 
1998, when he presented with pain in the left side of the 
throat.  An examination at that time showed no evidence of 
recurrent cancer.  In January 1999, he presented with a two 
to three week history of increasing pain in the left side of 
the throat on swallowing.  An examination again revealed no 
evidence of recurrent tumor.  A lesion that developed on the 
right side of the tongue was excised in January 1999 and 
proved to be negative for cancer.  When seen the following 
month for the right-sided lesion, the veteran complained of 
pain on swallowing that radiated into the retro-orbital area, 
but an examination showed no evidence of any lesion.  A 
diagnosis of sphenopalatine neuralgia was made, but its cause 
could not be determined.  

In late March 1999, the veteran was again seen by Dr. Lockey 
with a complaint of pain in the back of the tongue and 
difficulty swallowing and talking.  This pain was reported to 
be different from his previous pain in the sphenopalatine 
area.  For the first time since his previous surgery, Dr. 
Lockey could feel a mass in the area of the root of the 
tonsil and left lateral tongue base.  The tumor was not 
visible on the surface.  This was thought to represent 
carcinoma, and the veteran was hospitalized for surgical 
examination and biopsy.  A CT scan confirmed the presence of 
a tumor deep into the tonsil and extending to the tongue 
base.  There were two submaxillary nodes.  A needle 
aspiration biopsy showed squamous cell carcinoma.  The 
pertinent diagnoses on discharge from the hospital in April 
1999 were squamous cell carcinoma of the pharynx and tongue, 
left, T2N2; and status post surgery for squamous cell 
carcinoma of the anterior two-thirds of the tongue.  

The veteran was treated with chemotherapy and then with 
radiation therapy because the tumor was not thought to be 
resectable without a total glossectomy.  In a letter dated in 
June 2000, Dr. Lockey said that on August 3, 1999, the 
veteran was found to have a mass lesion in the tongue base.  
The record shows that the veteran was admitted to a private 
hospital in November 1999 for surgical exploration of the 
tongue with biopsies, which disclosed recurrent carcinoma of 
the root of the tongue.  The operation report shows that only 
when the incision was extended down deep into the hypoglossus 
muscle area was tissue with the clinical characteristics of 
carcinoma encountered.  Biopsies obtained at that depth 
revealed a widely invasive squamous cell carcinoma with nerve 
involvement throughout the biopsy.  

The record shows that the second tumor proved intractable to 
radiation and chemotherapy and progressed rapidly, leading to 
the veteran's demise in April 2000.  However, the record 
demonstrates that the earliest documentation of the presence 
of any cancer of the tongue and oral cavity was in January 
1998, with a two-year history of soreness of the lateral 
tongue.  Thus, the initial symptom of the veteran's cancers 
occurred more than a quarter century following his separation 
from service.  The record is devoid of any competent evidence 
showing that the veteran manifested any cancer of the tongue, 
pharynx or oral cavity within a year of his separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  There is no competent medical evidence 
linking the lesion of the lower lip noted in service to the 
cancers of the tongue and throat that developed more than 25 
years later.  The appellant is not competent to relate the 
veteran's cancers to the lesion noted in service because, as 
a lay person, she is not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), and cases cited therein.  

The appellant primarily maintains that the veteran developed 
his fatal cancer as a consequence of exposure to Agent Orange 
while serving in Vietnam.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available under the law for respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) that 
become manifest to a degree of 10 percent or more.  38 C.F.R. 
§ 3.309(e).  The last date on which a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

The list of diseases entitled to service connection on a 
presumptive Agent Orange basis does not include squamous cell 
carcinoma of the tongue.  See 38 C.F.R. § 3.309(e).  The 
Secretary of VA has determined under the Agent Orange Act of 
1991, Pub. L. No. 102-4, 105 Stat. 11, that a presumption of 
service connection based on exposure to Agent Orange in 
Vietnam during the Vietnam era was not warranted for 
nasopharyngeal cancer.  See 64 Fed. Reg. 59,232 (Nov. 2, 
1999).  The Secretary noted that the National Academy of 
Sciences found that the scientific evidence of the 
association between herbicide exposure and nasopharyngeal 
cancer continued to be too sparse to make a definitive 
association between that type of cancer and herbicide 
exposure.  64 Fed. Reg. 59,232, 59,235 (Nov. 2, 1999).  

There is thus no legal entitlement to service connection on a 
presumptive Agent Orange basis for the cancer that led to the 
veteran's demise in this case.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law), appeal dismissed, 56 F.3d 
79 (Fed. Cir. 1995) (Table).  

The appellant essentially argues that the veteran's cancer 
involved the upper respiratory system and therefore should be 
presumed to have been incurred as a result of exposure to 
Agent Orange in Vietnam.  The fact remains, however, that 
service connection on a presumptive basis due to Agent Orange 
exposure is predicated on epidemiological and scientific 
studies that find an association between such exposure and a 
particular disease entity such as cancer of the tongue or 
throat.  The Secretary may only designate a disease as 
entitled to the Agent Orange presumption where he finds, 
based on sound medical and scientific evidence, that a 
positive association exists between that disease and exposure 
to Agent Orange.  38 U.S.C.A. § 1116(b)(1).  Although the 
appellant expresses some bafflement as to how cancer of the 
larynx can be entitled to the Agent Orange presumption while 
cancer of the nasopharynx is not, the legal entitlement is 
based on the Secretary's determination following a review of 
the relevant scientific evidence.  The Board is without power 
to alter the determination that the Secretary has made.  See 
38 U.S.C.A. § 7104(c) (West 1991) (Board is bound in its 
decisions by the regulations of the Department and the 
instructions of the Secretary).  

Thus, the May 2000 statements of Drs. Friedman and Houston to 
the effect that the proximity of the lesion to the larynx and 
trachea should warrant service connection for the tongue 
lesion are to no avail, since the appellant's position and 
the physicians' statements amount to assertions that the law 
ought to be different from what it is.  The July 2000 
affidavit of Dr. Burnett that the veteran's cancer of the 
pharynx should be service connected because the pharynx is 
part of the respiratory tract is likewise unavailing.  Dr. 
Burnett stated that "[f]rom an anatomical viewpoint, I see 
no reason why a diagnosis of squamous cell carcinoma of the 
larynx and trachea based on exposure to agent orange would be 
any different from squamous cell carcinoma of the tongue and 
the pharynx."  However, the statute and regulations 
governing service connection on a presumptive Agent Orange 
basis make this distinction, based, as indicated above, on 
epidemiological and scientific studies.  Also as indicated, 
the Board is bound by the law regarding the Agent Orange 
presumption.  

However, there remains the question of whether the veteran's 
cancer, and therefore his death, may be service connected on 
a direct incurrence basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The record shows that the veteran served in a 
Ranger company in Vietnam.  An affidavit from a service 
comrade, dated in July 2001, was to the effect that he served 
with the veteran in Long Range Reconnaissance Patrol (LRRP) 
in an area stretching from south of Saigon to the most 
southern tip of Vietnam, bordered on the east by the South 
China Sea and on the west by Cambodia in the heart of the 
Mekong Delta drainage system.  Their company was initially 
designated as Company E, 50th Infantry (LRRP), which was 
attached to 3rd Brigade, 9th Infantry Division.  Late in their 
tour of duty, the company was redesignated as Company E 
(Ranger), 75th Infantry, 3rd Brigade, 9th Infantry Division.  
He described their specialized missions and said that their 
areas of operation were in triple canopy vegetation along 
streams, rivers and creeks among banana groves and rice 
paddies.  Many of these areas were sprayed with Agent Orange 
to eliminate cover for the enemy.  Many hours and days of 
operations were spent traversing, sleeping and fighting in 
these areas.  The service comrade stated that "[e]ating a 
banana from a contaminated area, drinking water from a 
contaminated rain barrel, lying in a malaria infested rice 
paddy with known deadly diseases, and operating downstream 
from known Agent Orange areas were all part of our daily 
experience and duty."  

Section 201 of the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001), created section 1116(f) of title 38, United States 
Code, which provides for a rebuttable presumption of exposure 
to Agent Orange if a veteran served in Vietnam during the 
period from January 9, 1962, to May 7, 1975.  This change 
took effect on December 27, 2001.

The Board notes that the IV Corps area, where the veteran 
operated, had the least heavy concentration of spraying among 
the Corps areas in Vietnam.  However, there is no other 
evidence to rebut the presumption that the veteran was 
exposed to Agent Orange while serving in Vietnam.  In light 
of the foregoing affidavit, it would be a difficult 
presumption to rebut.  

The remaining issue, then, is whether the evidence shows a 
causal relationship between the veteran's exposure on the one 
hand and the development of his tongue and throat cancer on 
the other.  

In his letter of June 2000, Dr. Lockey said that it was his 
impression that the cancer of the left lateral pharynx found 
in April 1999 was not associated with the previous cancer of 
the left lateral tongue excised in January 1998.  Dr. Lockey 
reported that the second tumor mass extended from the 
posterior tongue deep into the root of the tongue but did not 
appear to communicate with the previous site of the lesions 
on the lateral aspect of the tongue.  Dr. Lockey further 
reported that the second tumor did not respond to radiation 
and chemotherapy and rapidly progressed, leading to the 
veteran's demise in April 2000 "from his advanced cancers."  

In his letter of June 2000, Dr. Lockey stated:  

[I]t is my impression that [the veteran] 
has experienced separate, multiple, 
primary cancers of the oral cavity and 
pharynx.  Occur[re]nce of multiple 
cancers strongly suggests environmental 
issues as an etiology.  It is my opinion 
that these could have resulted from his 
exposure to toxic substances in his 
military career.  (Emphasis added.)  

Dr. Lockey's statement, quoted above, is couched in the 
language of conjecture.  Indeed, a January 2000 letter from 
Dr. Lockey was even more conjectural, indicating that there 
was a "possibility" of a relationship between the veteran's 
Agent Orange exposure and his cancer but that there was "no 
way I can absolutely confirm that."  

It is a basic principle in the adjudication of service 
connection claims that a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2002).  See also Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between the veteran's inservice radiation exposure and his 
fatal lung cancer years later was speculative at best, even 
where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  

In a letter dated in March 2001, Tate Thigpen, M.D., a 
professor of medicine and director of the Division of 
Oncology at the University of Mississippi Medical Center, 
stated that he had reviewed the veteran's records, noting 
that the veteran had died as a result of a squamous cell 
carcinoma of the oral cavity and pharynx.  Dr. Thigpen said 
that the single most important etiologic agent for squamous 
cell carcinoma of the head and neck area is tobacco.  Dr. 
Thigpen noted that "[w]e rarely see patients with this 
disease in the absence of a strong history of tobacco use."  
Dr. Thigpen also stated:  "[The veteran] has no history of 
tobacco use or, for that matter, of alcohol abuse, another 
strongly associated factor.  His development of a squamous 
cell carcinoma of the head and neck area was therefore quite 
unusual."  (Emphasis added.)  

Dr. Thigpen said that he was unable to find significant 
studies of the relationship between squamous cell carcinoma 
of the oral cavity and pharynx and dioxin exposure, but he 
noted the relationship VA had established between squamous 
cell carcinoma of the larynx and exposure to dioxin.  He said 
that it was noteworthy that tobacco use was the single most 
important factor associated with squamous cell carcinoma of 
the larynx, as well as for squamous cell carcinoma of the 
oral cavity and pharynx.  Dr. Thigpen said this strongly 
suggests that these cancers are closely associated 
etiologically and that any inhalant strong enough to induce a 
squamous cell carcinoma of the larynx will also have the 
capacity to induce a similar lesion in the oral cavity and 
pharynx.  Dr. Thigpen thus concluded that it was far more 
likely than not that the veteran's squamous cell carcinoma of 
the oral cavity and pharynx resulted from his exposure to 
dioxin.  

Dr. Thigpen's opinion is unpersuasive because he clearly 
overlooked the history of alcohol abuse documented in the 
medical evidence of record.  When, for example, the veteran 
was examined by Dr. Lockey on admission in April 1999, it was 
reported that the veteran had been on 150 milligrams of 
Wellbutrin twice a day for seven to eight years for his 
alcohol problems.  It was reported that he had been drinking 
excessively and that he had been in treatment programs 
previously for his alcohol problems.  Alcohol abuse was one 
of the admitting diagnoses.  Alcohol dependence was diagnosed 
on discharge.  

Thus, the otherwise strong opinion of Dr. Thigpen is without 
probative value, since he failed to take into account an 
etiologic factor that his own opinion indicated was strongly 
associated with the development of the type of cancer that 
afflicted the veteran.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Floyd v. Brown, 9 Vet. App. 88, 98 (1996) (an 
opinion based on an inaccurate factual premise has no 
probative value).  

As indicated above, the veteran served in combat in Vietnam.  
His service comrade said that his friend, the veteran, "was 
a patriot and a hero, who served his country with pride."  
The Board has no reason to doubt this judgment.  It is 
therefore unfortunate that the Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for the cause of his death.  It follows 
that the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-58 (1990).  

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 is wholly dependent on the veteran having 
been in receipt of, or entitled to receive service-connected 
compensation at the date of death.  In view of the 
disposition of the cause of death claim above, there is, and 
can be no such showing here.  It follows that the claim for 
Dependency and Indemnity Compensation must be denied as 
without legal entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. at 430.  

Eligibility for Dependents' Educational Assistance under 
chapter 35 of title 38, United States Code, similarly depends 
on the existence of service-connected disability.  As 
pertinent to this appeal, the veteran must have died of a 
service-connected disability or have been permanently and 
totally disabled due to service-connected disability at the 
date of his death.  38 C.F.R. § 3.807(a).  Because service 
connection for the cause of the veteran's death has been 
denied herein, and because the veteran was not permanently 
and totally disabled due to service-connected disability at 
the time of his death, legal entitlement to Dependents' 
Educational Assistance is not shown.  It follows that the 
claim must be denied.  Sabonis.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 is denied.  

Eligibility for Dependents' Educational Assistance under 
38 U.S.C., chapter 35, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

